
	
		I
		112th CONGRESS
		2d Session
		H. R. 6383
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2012
			Ms. Eddie Bernice Johnson of
			 Texas introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 2825 Oak Lawn Avenue in Dallas, Texas, as the William
		  H. Bill Nelson Post Office Building.
	
	
		1.William H.
			 Bill Nelson Post Office Building
			(a)DesignationThe
			 facility of the United States Postal Service located at 2825 Oak Lawn Avenue in
			 Dallas, Texas, shall be known and designated as the William H.
			 Bill Nelson Post Office Building.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the facility referred to in subsection (a) shall be deemed to
			 be a reference to the William H. Bill Nelson Post Office
			 Building.
			
